Citation Nr: 0740745	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-28 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, claimed as panic attacks and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that as the appellant did not perfect his 
appeal on the issues of increased rating for back and 
lipomas, the Board does not have jurisdiction of them.  
Additionally, as the appellant has not yet filed a notice of 
disagreement on the issues of individual unemployability, 
feet, and legs secondary to back, those matters are not 
before the Board either.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The duty to assist a claimant 
includes obtaining an examination and medical opinion when 
necessary to make an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  

According to McLendon, in disability compensation claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. §5103A(d)(2), 38 C.F.R. 
§3.159(c)(4)(i).  

The Court in McLendon observed that the third prong, which 
requires that an indication that the claimant's disability or 
symptoms "may be" associated with the established event, is 
a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the veteran's representative at the July 2007 
Board hearing specifically requested a VA examination and 
noted that the October 2004 rating decision had been made 
without the benefit of all of the veteran's service medical 
records, specifically those from Nuremburg, Germany.  

In April 2006 the RO received the veteran's in-patient 
psychiatric service medical records from the U.S. Army 
Hospital Nuremburg, Germany, for the period of October 
through December 1985.  These records, not available to the 
RO when it made its October 2004 rating decision, indicate 
the veteran was hospitalized for alcoholism and abusive 
behavior toward others, that he was prescribed medication and 
attended group therapy sessions.

As to the representative's request for a VA medical 
examination with opinion, there is competent evidence of a 
current disability in VA treatment records from the VA 
Medical Center Mountain Home, Tennessee, from August 2004 
through April 2007 diagnosing the veteran with depression, 
panic disorder by history, insomnia and alcohol and tobacco 
abuse.  He was given a Global Assessment of Functioning (GAF) 
score of 45-55 for moderate to severe dysfunction in mood and 
functioning.

Further, there is evidence of the veteran's hospitalization 
in service for a psychiatric condition.  The veteran and his 
representative state that the veteran's current disability 
may be linked to his service; however, there is insufficient 
competent medical evidence on file to make a decision on the 
claim.  

Where the record is inadequate, remand is required.  Littke 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the case 
is remanded for additional development.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VAMC Mountain Home for the 
period from April 2007 to the present.

2.  The VA should request copies of any 
decisions and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  After completion of the above, the 
AOJ should make arrangements for the 
veteran to be afforded a psychiatric 
examination, with an appropriate VA 
specialist, in order to determine whether 
the veteran has acquired psychiatric 
disorder, claimed as panic attacks and 
anxiety.  

The examiner should take a complete 
history from the veteran and review the 
entire claims file and must indicate in 
the examination report that such was 
performed.  

The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present. 

After obtaining a history from the 
veteran and reviewing his claims file, 
the VA examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's acquired psychiatric 
disorder, claimed as panic attacks and 
anxiety, was incurred during or was 
aggravated by active military service.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for acquired psychiatric disorder, 
claimed as panic attacks and anxiety.  

If the determination remains unfavorable, 
he and his representative should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination.  The veteran is advised that failure to 
cooperate by not reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2007).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

